Citation Nr: 0947553	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-32 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
diabetes mellitus for the period from June 10, 2005, to May 
29, 2008.

2.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus for the period from May 30, 2008, to the 
present.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Army from June 1965 to June 1967, and from September 1967 to 
September 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
granted service connection for diabetes mellitus associated 
with herbicide exposure, with a 10 percent evaluation, 
effective June 10, 2005.

During the course of this appeal, the Roanoke, Virginia, RO 
issued a July 2008 rating decision that, in pertinent part, 
granted an increased evaluation for the Veteran's diabetes 
mellitus, to 20 percent, effective May 30, 2008.


FINDINGS OF FACT

1.  For the period from June 10, 2005, to May 29, 2008, the 
Veteran's diabetes was treated solely by exercise and a 
restricted diet.  The Veteran was not treated with an oral 
hypoglycemic agent or insulin, and his activities were not 
restricted.

2.  For the period beginning May 30, 2009, and continuing to 
the present, the Veteran's diabetes was treated with a 
restricted diet and a prescription for metformin, an oral 
hypoglycemic agent.  The Veteran was not prescribed insulin, 
and his activities were not regulated.


CONCLUSIONS OF LAW

1.  For the period from June 10, 2005, to May 29, 2008, a 
rating in excess of 10 percent for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2009).

2.  For the period beginning May 30, 2009, and continuing to 
the present, a rating in excess of 20 percent for diabetes 
mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims (Court) held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records, VA outpatient treatment records, 
and records from the Social Security Administration.  The 
appellant was afforded VA medical examinations in August 
2005, April 2006 and April 2008.  He did not request a 
hearing in conjunction with his appeal.  Significantly, 
neither the appellant, nor his representative, have 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  

Increased Evaluations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding 
the degree of disability should be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Rating Criteria

The Veteran's diabetes mellitus is rated under the provisions 
of Diagnostic Code 7913.  A 10 percent evaluation is 
warranted for diabetes mellitus that is manageable by a 
restricted diet alone.  A 20 percent evaluation is assigned 
for diabetes mellitus requiring insulin and restricted diet, 
or, an oral hypoglycemic agent and restricted diet.  A 40 
percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  Diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated, is rated 60 percent 
disabling.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
rated, is rated 100 percent disabling.  Compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation; noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  
38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.

Evidence

The first evidence that Veteran was diagnosed with diabetes 
mellitus is an April 2005 treatment note indicating that the 
Veteran's "recent labs suggest new onset diabetic."  

In August 2005, the Veteran was provided an examination for 
his diabetes.  The examiner noted that the Veteran was on a 
restricted diet for his diabetes, and that he was not 
prescribed insulin or an oral hypoglycemic agent.  He was 
seen by his diabetic care provider every three months.  He 
had not been hospitalized in the previous year for 
ketoacidosis or hypoglycemic reactions.  His activities were 
not restricted.  The Veteran did claim to have some nocturia 
and hesitancy with urination, and he stated that he had 
minimal numbness in his bilateral feet.  On physical 
examination, the Veteran had decreased sensation to pinprick 
in his bilateral extremities, and his strength was generally 
decreased to a "4/5."  The examiner diagnosed the Veteran 
only with diabetes mellitus, type II, and noted that the 
disability was currently diet-controlled.  The examiner did 
not diagnose peripheral neuropathy or a genitourinary 
disability.  The examiner opined that the condition did not 
cause any significant effects on the Veteran's work or daily 
activities.

VA again provided the Veteran with an examination for his 
diabetes in April 2006.  The examiner noted that the Veteran 
claimed to have developed weakness in his bilateral legs over 
the previous year.  The Veteran was treated by diet alone.  
He had not been hospitalized in association with his 
diabetes, and had not had any hypoglycemic reactions or 
ketoacidosis.  The Veteran reported that he had paresthesias 
associated with his diabetes, manifested by tingling in his 
fingers with a syncopal episode and occasional burning in his 
feet.  He described frequent urination, intermittent urinary 
incontinence, which did not require the use of pads, and 
erectile dysfunction.  The examiner noted the most likely 
etiology of the Veteran's erectile dysfunction was his 
medication and the fact that he was overweight.  On physical 
examination, the examiner noted dystrophic nails on the 
bilateral lower extremities.  Neurologically, the Veteran had 
"mild weakness of all muscles symmetrically," with normal 
deep tendon reflexes; the neurological examination results 
were "normal."  The examiner opined that the Veteran did 
not have a neurologic disease, finding specifically that he 
did not have diabetic peripheral neuropathy.  The examiner 
found that the Veteran had hypertension, but that it was less 
likely than not related to or worsened by his diabetes.  The 
examiner further determined that the diabetes had no effects 
on the Veteran's usual daily activities, and that over the 
previous year, he had only lost one week from work due to 
doctor appointments.

In conjunction with the Veteran's Social Security 
Administration claim, the Veteran completed February 2007 
report concerning his disabilities.  The Veteran indicated 
that his diabetes affected his ability to work because he 
never had any energy and stayed tired all the time.  He said 
he became unable to work because of his illness as of May 1, 
2006, and that he retired due to his worsening condition.

The Veteran was examined at the Virginia Department of 
Rehabilitative Services (VDRS) in August 2007.  The Veteran 
reported that he took oral hypoglycemics to treat his 
diabetes, but in describing his current medications, did not 
list an oral hypoglycemic.  On neurological examination, the 
Veteran's strength was within normal limits in all four 
extremities, and he had no motor or sensory loss in his 
extremities.  The examiner diagnosed the Veteran with 
diabetes mellitus, non-insulin-dependent.  

The Veteran was provided another VA examination in April 
2008.  The examiner noted that the Veteran's diabetes was 
controlled by diet and exercise.  There was no history of 
hospitalization associated with the Veteran's diabetes, and 
he had not had episodes of hypoglycemic reactions or 
ketoacidosis.  The Veteran reported tingling in his left foot 
and erectile dysfunction associated with his diabetes.  On 
physical examination, the Veteran had bilateral dystrophic 
nails of the lower extremities.  He did not have a 
neurological disease.  The examiner attributed any erectile 
dysfunction to the Veteran's age and morbid obesity.  The 
examiner indicated that the Veteran was not restricted in 
participating in strenuous activities.

In May 2008, the Veteran was placed on a regimen of 
metformin, an oral hypoglycemic, to control his diabetes.  
This is the first indication in his VA treatment records that 
he began to be treated with metformin; the records prior to 
this date, and subsequent to the August 2007 VDRS 
examination, do not indicate treatment with an oral 
hypoglycemic.

The Veteran submitted notice in July 2008 that he was only 
receiving treatment for his conditions at the VA medical 
center in Salem, Virginia, and that he was not treated by 
private doctors for his diabetes.

For the Period from June 10, 2005, to May 29, 2008

For an evaluation in excess of 10 percent for the period 
between June 10, 2005, and May 29 2008, the Veteran must show 
that he was prescribed either insulin or an oral hypoglycemic 
agent to control his diabetes.

There is no credible evidence that the Veteran was receiving 
any treatment, other than exercise and a restricted diet, 
prior to May 30, 2008.  The Board observes that the Veteran 
alleged in a Virginia Department of Rehabilitation Services 
report that he was taking oral hypoglycemics to control his 
diabetes.  Despite this claim, the evidence clearly weighs 
against a finding that the Veteran was using oral 
hypoglycemics at that time.  The Veteran submitted 
documentation indicating that he was receiving treatment only 
from the VA medical center in Salem, Virginia.  VA outpatient 
treatment reports covering his treatment prior to May 30, 
2008, list the Veteran's then-current medications, and do not 
indicate metformin or another oral hypoglycemic agent.  Only 
for the first time on May 30, 2008, was the Veteran 
prescribed metformin to control his diabetes.  

Likewise, there is no evidence that the Veteran had to 
regulate his activities, that he was ever hospitalized, or 
that he had episodes of ketoacidosis or hypoglycemic 
reactions.

Without evidence that the Veteran was treated with an oral 
hypoglycemic or insulin, a 20 percent evaluation is not 
warranted for his diabetes.

For the Period from May 30, 2008, to the Present

The Veteran is not entitled to an evaluation in excess of 20 
percent for the period beginning May 30, 2008.  Since that 
time, the Veteran's diabetes has been treated with an oral 
hypoglycemic and a restricted diet.  As discussed above, in 
addition to requiring a restricted diet, the Veteran's 
diabetes must require him to take insulin and regulate his 
activities in order to be entitled to a 40 percent evaluation 
for diabetes.  

There is no evidence in the Veteran's file that he requires 
insulin to control his diabetes.  Rather, he has been 
consistently prescribed metformin, an oral hypoglycemic 
agent, for his diabetes.

Additionally, there is no evidence that the Veteran has had 
to restrict his diet.  The Court of Appeals for Veterans 
Claims held that for the Veteran to show that he had to 
regulate his activities, "the evidence must show that it is 
medically necessary for [the] claimant to avoid strenuous 
occupational and recreational activities."  Camacho v. 
Nicholson, 21 Vet. App. 360, 362 (2007).  Rather than require 
the Veteran to avoid strenuous occupational or recreational 
activities, the Veteran has repeatedly been told to increase 
his activities, and to exercise more, to help control his 
diabetes.

As with the previous period under consideration, there is no 
evidence that the Veteran was ever hospitalized, or that he 
had episodes of ketoacidosis or hypoglycemic reactions.

Thus, the Veteran does not meet two of the three requirements 
for a 40 percent evaluation: insulin treatment or the 
regulation of his activities.  These criteria must also be 
met for ratings in excess of 40 percent.  Therefore, 
entitlement to a 40 percent rating, or any higher rating, for 
the Veteran's diabetes mellitus is not warranted.

Other Potentially Compensable Conditions

There is also no basis for finding that the Veteran has 
additional compensable conditions related to his diabetes.  
The Veteran has not been diagnosed with a neurological 
disease, despite his complaints of burning and weakness in 
his extremities; in fact, doctors have specifically found 
that the Veteran does not have a neurological disability.  
Likewise, the most likely cause of Veteran's erectile 
dysfunction has been attributed to the Veteran's age and 
morbid obesity.  The only clear diagnosis of a disability 
that could potentially be related to the Veteran's diabetes 
was hypertension; however, examiners in April 2006 and April 
2008 opined that the Veteran's hypertension was unrelated to 
his diabetes.

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's diabetes.  That 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
Veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as demonstrated by evidence 
showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his service-
connected diabetes mellitus has resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  The disability has not required any periods of 
hospitalization.  Although the Veteran claims that he retired 
due to his diabetic disability, the evidence from subsequent 
to the Veteran's retirement demonstrates that the Veteran was 
not restricted from participating in strenuous activities.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected diabetes 
mellitus.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
diabetes mellitus for the period from June 10, 2005, to May 
29, 2008, is denied.

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus for the period from May 30, 2008, to the 
present, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


